FILED
                             NOT FOR PUBLICATION                           OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SERFAIN ALEJANDRO MENDOZA                        No. 10-73707
LARA,
                                                 Agency No. A079-376-389
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Serfain Alejandro Mendoza Lara, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s removal order. We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s findings of fact,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Blanco v. Mukasey, 518 F.3d 714, 718 (9th Cir. 2008), and we deny the petition for

review.

      Substantial evidence supports the BIA’s determination that Mendoza Lara

was inadmissible under 8 U.S.C. § 1182(a)(6)(C)(ii) because he made a false claim

to being a United States citizen in April 2005. See 8 U.S.C. § 1252(b)(4)(B);

Blanco, 518 F.3d at 720-21.

      In light of this disposition, we need not reach Mendoza Lara’s contentions

concerning the January 2005 claim to citizenship nor his contention regarding res

judicata.

      Contrary to Mendoza Lara’s contention, it was not necessary for the BIA to

address his challenge to the admissibility of the I-213 and G-166 where the BIA

relied on the “Record of Sworn Statement” dated April 4, 2005, to determine

Mendoza Lara was inadmissible.

      PETITION FOR REVIEW DENIED.




                                         2                                      10-73707